Citation Nr: 0612001	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
concussion with headaches and blurred vision, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

This case was previously before the Board in January 2004, at 
which time it also included three claims of service 
connection for other disabilities.  On remand, after 
additional development, the veteran was granted service 
connection for these other three disabilities.  As the award 
of service connection constituted a full grant of the 
benefits sought on appeal, they are no longer in appellate 
status.  Consequently, the only issue now before the Board is 
the claim for an increased evaluation for residuals of a 
concussion.


FINDING OF FACT

The veteran's residuals of a concussion consist of subjective 
complaints of headaches and blurred vision.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of a concussion have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8045 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) show that he was 
involved in a motor vehicle accident in June 1983.  The SMRs 
document a head injury and complaints of headache and blurred 
vision.  The report of a July 1983 ophthalmology 
consultation, done following the accident, found no eye-
related pathology, but speculated that there was a 
possibility of nerve palsy due to trauma.  

The veteran was afforded a VA examination in July 1991 in 
connection with the claim.  The examiner noted the veteran's 
in-service accident, and noted his subjective complaints of 
weekly throbbing headaches that were preceded by blurring of 
vision in the left eye, and also accompanied by nausea and 
dizziness.  The veteran was service connected for residuals 
of head trauma in a rating decision dated in October 1991.  

The veteran's disability was reevaluated in a VA neurological 
examination given in August 1993.  The veteran reported that 
he still had headaches on a weekly basis, but that they were 
somewhat less intense owing to medication prescribed 
following his July 1991 examination.  Headaches were reported 
to occur on average once per week, lasting for an hour to an 
hour and a half.  Headaches were said to preclude ordinary 
activity.  On examination, the examiner reported that there 
were no tics or paramyoclonus complex, and no chorea form 
disorders.  Neither the veteran nor the examiner mentioned 
any complaints of blurred vision.

The veteran submitted claims for entitlement to service 
connection for residuals of a neck, lower back, and left 
shoulder injury residuals in February and April 2002.  
Submitted in conjunction with these claims were a few records 
from P. L. Okey, M.D., which showed treatment for 
degenerative disc disease of the cervical spine and related 
to a period of treatment from October to December 2001.  

The veteran was afforded a VA neurological examination in May 
2002.  The examination dealt primarily with the veteran's 
hip, shoulder, and cervical spine complaints.  The examiner 
noted that the veteran complained of headaches on the left 
side, primarily around his left eye, that occur in the middle 
of the day, and sometimes in the early evening, and that they 
were relieved with aspirin or Tylenol.  

In its January 2004 remand, the Board requested that the 
veteran provide a signed release permitting Dr. Okey to 
provide any additional records of treatment.  The Board 
deferred adjudication of this increased rating claim pending 
receipt of additional records from Dr. Okey because they 
might contain evidence pertinent to the claim for an 
increased evaluation.  In correspondence dated in February 
2004, the RO requested that the veteran provide the requested 
release, and provided VA Forms 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) for that purpose.  In April 2004, the veteran's 
representative submitted a duplicate of an October 2001 MRI 
of the cervical spine, and an April 2004 letter from the 
veteran's chiropractor, also related to the spine and 
shoulder claims.  In June 2004, the veteran's representative 
submitted duplicates of portions of the veteran's service 
medical records (SMRs) related to his in-service accident.  
The veteran never provided the requested signed release 
document(s).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's residuals of a concussion are rated utilizing 
Diagnostic Code 8045, brain disease due to trauma.  38 C.F.R. 
§ 4.124a.  Diagnostic Code 8045, in turn, calls for 
evaluation in one of two ways:  Evaluation of purely 
neurological disabilities, such as hemiplegia, seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
are evaluated utilizing the diagnostic codes dealing 
specifically with such disabilities.  When the complaints 
recognized as symptomatic of brain trauma are purely 
subjective, such as headache, dizziness, insomnia, etc., 
Diagnostic Code 8045 mandates that the disability be rated as 
10 percent disabling, and no more under Diagnostic Code 9304, 
Dementia due to head trauma.  Further, Diagnostic Code 8045 
provides that this 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma; 
nor may ratings in excess of 10 percent be assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 

Here, there is no evidence of neurological disabilities such 
as hemiplegia, seizures, or facial nerve paralysis.  The 
Board acknowledges the single entry in the veteran's SMR from 
July 1983 that noted that there was a possibility of nerve 
palsy due to trauma.  However, this assessment of a 
possibility is never later corroborated, and is outweighed by 
the fact that there is no other medical finding anywhere in 
the record of any tics, facial nerve paralysis, or seizures.  
Cf. Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).  

The only mention of any neurological findings were the 
negative findings of the VA neurological examination given in 
August 1993.  That examiner specifically found that there 
were no tics or paramyoclonus complex, and no chorea form 
disorders.  Additionally, there has never been any 
substantiation of a ratable loss of visual acuity associated 
with the complaint of blurred vision.  In sum, the lack of 
any objective positive evidence of neurological disabilities 
outweighs the speculative observation of the July 1983 
ophthalmologist's report, and evaluation of this disability 
utilizing the diagnostic codes dealing specifically with 
another disability is thus precluded.  

Thus, this disability must be evaluated under the other 
provision of Diagnostic Code 8045 that relates to evaluation 
of purely subjective complaints.  Absent a diagnosis of 
multi-infarct dementia associated with brain trauma or a 
diagnosis of migraine headaches, which is the case here, the 
only applicable evaluation is the 10 percent award that is 
currently awarded, and no more under Diagnostic Code 9304.  
Diagnostic Code 8045 therefore makes no provision for an 
increased rating evaluation based on increased frequency or 
duration of the veteran's subjective complaints such as 
headache, dizziness, insomnia, etc.  Thus, a higher rating 
for the veteran's service-connected residuals of head trauma 
is not warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002, and in follow-up notifications dated in August 2002 and 
February 2004.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected residuals of head trauma, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Additionally, while the notifications to the veteran did not 
include the criteria for award of an effective date, because 
the requested increased rating is denied, no effective date 
will be assigned, and, consequently, a remand to notify the 
veteran of this provision is not necessary.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  The Board notes 
that the veteran never responded to a February 2004 request 
for release of private medical records that might have been 
related to this claim.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (duty to assist is not a one-way street; a veteran 
cannot passively wait for help where he may or should have 
information essential in obtaining evidence).  

The Board notes that the veteran's representative contended 
in an April 2005 brief that the case should be remanded to 
afford the veteran a VA examination specifically to evaluate 
this disability.  The Board does not agree.  This claim has 
always been based on the veteran's subjective complaints.  He 
has never claimed, and there has never been any medical 
finding of, any neurological disabilities which would, if 
found, possibly warrant an increased rating under that 
provision of Diagnostic Code 8045.  Further, as noted, 
Diagnostic Code 8045 does not allow an increased rating for 
increased frequency, duration, or intensity of subjective 
complaints.  Thus, a remand for a VA examination to evaluate 
the veteran's subjective complaints is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased evaluation for residuals of a 
concussion with headaches and blurred vision is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


